Title: From George Washington to Jeremiah Wadsworth, 7 November 1780
From: Washington, George
To: Wadsworth, Jeremiah


                        

                            
                            Sir
                            Head Quarters Passaic Falls Novr 7th 1780
                        
                        Since my return from Hartford I have made particular enquiry reflecting the Canadians who addressed a
                            Petition to me while at that place; upon this investigation it appears that the Persons in question after being exchanged
                            by the Enemy as Prisoners of War; were retaken in the Gulph of St Lawrence by some of our Cruizers, and ought to be
                            detained as Prisoners until duly exchanged.
                        I shall give directions to Mr Skinner Commissy Genl of Prisoners to take proper charge of them. I am Sir with
                            great esteem & regard your Most Obedt Hble Servt
                        
                            Go. Washington
                        
                    